Title: From George Washington to James McHenry, 25 August 1799
From: Washington, George
To: McHenry, James



Sir,
Mount Vernon 25th August 1799

Some of the Officers of Cavalry, who accepted their appointments, and were informed by you in the Public Gazettes, that their

Pay would commence therewith, have applied to me to know where, & in what manner they were to draw for it.
Not being able to supply them on these points, I take the liberty of troubling you with this Address, on the subject; that I may be enabled to answer any enquiries of the sort in future. With great esteem & respect I have the honor to be, Sir, Your most Obedt Hble Servt

Go: Washington

